Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The instant application is a 371 of PCT/JP2019/016579 filed on 04/18/2019.
Acknowledgment is made of applicant's claim for foreign priority based on applications
filed in Japan on 04/19/2018 and 07/11/2018. It is noted, however, that applicant has not filed certified and translated copies of the 2018-080834 and 2018-131371 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) dated 10/14/202 and 03/09/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urade et al (US 2009/0281098 A1).
It is noted that the intended use (preventive and/or therapeutic agent for sarcopenia) and functional description (a prostaglandin D2 production inhibitor) recited in the preambles of claims 9, 21 and 25 do not impart structural changes of claimed compounds.
Regarding instant claims 9, 21, and 25, Urade teaches a compound of Formula (I) (claim 1 on page 39) (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide ([0099], claim 9 on page 40) in a pharmaceutical composition (claim 10), wherein (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide is a prostaglandin D synthase inhibitor (claim 11).
 Thus, Urade anticipates the prostaglandin D2 production inhibitor (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide recited in claims 9, 21, and 25. 

Claims 9, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urade et al (US 2005/0272767 A1).
It is noted that the intended use (preventive and/or therapeutic agent for sarcopenia) and functional description (a prostaglandin D2 production inhibitor) recited in the preambles of claims 9, 21 and 25 do not impart structural changes of claimed compounds.

Regarding instant claims 9, 21, and 25, Urade teaches the administration of hematopoietic prostaglandin D2 synthase (H-PGDS) inhibitor HQL-79 [claims 2, 3]. 
HQL-79 was identified in SciFinder (See SciFinder search) as 4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine (CAS # 162641-16-9), having the structure shown below, which corresponds to the structure provided for this compound in the instant application [0078].

    PNG
    media_image1.png
    353
    749
    media_image1.png
    Greyscale

Urade also teaches a pharmaceutical composition comprising the prostaglandin D2 inhibitor [0047] and an appropriate carrier, excipient, or solvent [0048]. 
Thus, Urade anticipates the prostaglandin D2 production inhibitor 4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine recited in claims 9, 21, and 25.

Claims 9, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urade et al (US 8,765,750 B2).
It is noted that the intended use (preventive and/or therapeutic agent for sarcopenia) and functional description (a prostaglandin D2 production inhibitor) recited in the preambles of claims 9, 21 and 25 do not impart structural changes of claimed compounds.
Regarding instant claims 9, 21, and 25, Urade teaches compound 4-((1-methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide (Col. 33, Lines 8-10, Example 7) as an example of a compound for treating inflammatory disease due to hematopoietic prostaglandin D synthase inhibiting action, and a pharmaceutical composition comprising the compound 4-((1-Methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide and a pharmaceutically acceptable carrier (claim 6).
Thus, Urade anticipates the prostaglandin D2 production inhibitor 4-((1-Methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide recited in claims 9, 21, and 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 12, and 21-26, are rejected under 35 U.S.C. 103 as being unpatentable over Urade et al (US 8,865,714 B2) in view of Dalle et al (Front Physiol. 2017: 8(1045); 1-17) and Velica et al (Molecular and Cellular Endocrinology, 2010: 319(1–2); 71-78).
This 103 rejection is directed to compound “4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide”.
Regarding instant claims 9, 12, and 21-26, Urade teaches in claim 2 a piperazine compound of Formula (I) from claim 1 according to the figure below, wherein:
R1 methyl or ethyl;
R2 is hydroxy, C1-6 alkyl that may have one or more saturated or unsaturated heterocyclic groups as substituents, - (C=O)- N(R3)(R4), or -(C=O)-OR5;
R3 and R4, taken together with a nitrogen atom to which R3 and R4 are attached, may form pyrrolidinyl, piperidinyl, piperazinyl, and morpholino; and
n is 1 or 2.


    PNG
    media_image2.png
    371
    640
    media_image2.png
    Greyscale

In one embodiment of Formula (I) in Urade, R1 is methyl, n = 2, R2 is - (C=O)- N(R3)(R4), and R3 and R4 taken together with the nitrogen atom to which they are attached, form a morpholino group. The resulting structure of this embodiment corresponds to the structure of compound (1) in the specification of the instant application [0078], shown below.

    PNG
    media_image3.png
    299
    607
    media_image3.png
    Greyscale

A search of this structure in SciFinder (See SciFinder search history) identified this compound as 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide (CAS 1244967-98-3), which corresponds to compound name in the instant application.
Urade thus teaches a variant compound of Formula (I), where the compound is 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide, as recited in instant claims 9, 12, and 21-26, and that the compound is a prostaglandin D synthase inhibitor (Col. 3, Line 2)
Regarding 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide recited in claims 9 and 12, Urade teaches that the compound 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide is an agent for preventing and/or treating a disease in which prostaglandin D2 participates (Col. 3, Line 3).
Regarding claims 21, 22, 25, and 26, Urade teaches that the compound 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide may be combined with a carrier in a pharmaceutical composition (claim 6).
Regarding claims 23 and 24, Urade describes a method for preventing and/or treating a disease in which prostaglandin D2 participates (Col. 5, Line 7), the method comprising administering a compound of Formula(I), wherein the compound of Formula (I) can be 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide. Urade further teaches that compounds of Formula (I) are useful in treating, preventing, or improving diseases caused by PGD2 generated by a synthase (Col. 19, Line 20), including inflammatory diseases (Col. 19, Line 30), and myodegenerative disorder such as Duchenne muscular dystrophy, which is amyogenic disease, Becker's muscular dystrophy, limb-girdle muscular dystrophy, and congenital muscular dystrophy; various myopathies such as congenital myopathy; amyotrophic lateral sclerosis, which is a neurogenic muscular atrophy; muscle strain; and cardiomyopathy (Col. 19, Lines 46-51). These diseases are characterized by muscle weakness and/or muscle loss.

Urade does not teach the use of the compound 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide explicitly for the treatment of sarcopenia as recited in instant claims 23 and 24. 

Regarding claims 9, 12, and 21-24, Dalle teaches that Sarcopenia is related to chronic low-grade inflammation (LGI) (see Abstract), resulting in progressive loss of skeletal muscle, and that LGI is at least partially involved in the onset and progression of age-related muscle loss (P. 2, Col. 2, Line 8). 
Dalle does not teach the use of prostaglandin D2 synthase inhibitors to treat inflammation, or particularly, inflammation related to Sarcopenia. However, as noted above, Urade does teach the use of prostaglandin D2 synthase inhibitors to treat inflammation.

Additionally, regarding claims 9, 12, and 21-24, Velica teaches explicitly that prostaglandin D2 inhibits myogenesis in C2C12 skeletal muscle cells, (see Abstract).

Thus, regarding claims 9, 12, and 21-26, it would have been prima facie obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention that the prostaglandin D synthase inhibitor 4-{(1-methyl-1H-pyrrol-2-yl)carbonyl}-N-[4-{4-(4-morpholinylcarbonyl)-1-piperidinyl}phenyl]-1-piperazine carboxamide taught by Urade, which was already known for its capability to treat inflammation and disease-associated muscle loss, could be applied to reduce the inflammatory effects of prostaglandin D2 associated with Sarcopenia, and that such action could reasonably be expected to reduce muscle loss associated with Sarcopenia.

Claims 9, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Urade et al (US 2009/0281098 A1) in view of Dalle et al (Front Physiol. 2017: 8(1045); 1-17) and Velica et al (Molecular and Cellular Endocrinology, 2010: 319(1–2); 71-78).
This 103 rejection is directed to compound “(N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide”.
The teachings of Dalle and Velica have been documented in the preceding 103 rejection as applied to rejection of claims 9, 12, and 21-26.

Regarding (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide recited in claims 9, 21, 23, and 25, Urade teaches the use of compounds of Formula (I) (claim 1 on page 39), including (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide ([0099], claim 9 on page 40) in a pharmaceutical composition (claim 10), wherein (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide is a prostaglandin D synthase inhibitor (claim 11). Urade also teaches that the compounds of Formula (I) are suitable as agents for preventing and/or treating a disease in which prostaglandin D2 participates (claim 12), and as agents for preventing or treating inflammatory diseases, combined with a pharmaceutically acceptable carrier (claim 15). Urade further teaches a method for preventing or treating diseases in which prostaglandin D2 participates by administering a compound of Formula (I) (claim 17), and that compounds of Formula (I), which include prostaglandin D synthase inhibitor (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide, are useful as preventive and/or therapeutic agents for muscular inflammation and muscular dystrophy [0348].

Urade does not explicitly teach the use of the prostaglandin D2 synthase inhibitor (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide for the treatment of sarcopenia. 

Regarding claims 9, 21, 23, and 25, Dalle teaches that Sarcopenia is related to chronic low-grade inflammation (LGI) (see Abstract), resulting in progressive loss of skeletal muscle, and that LGI is at least partially involved in the onset and progression of age-related muscle loss (P. 2, Col. 2, Line 8). 
Dalle does not teach the use of prostaglandin D2 synthase inhibitors to treat inflammation, or particularly, inflammation related to Sarcopenia. However, Urade does teach the use of the prostaglandin D2 synthase inhibitor to treat inflammation.
Additionally, Velica teaches explicitly that prostaglandin D2 inhibits myogenesis in C2C12 skeletal muscle cells, (see Abstract).

Thus, regarding claims 9, 21, 23, and 25, it would have been prima facie obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention that the prostaglandin D synthase inhibitor (N-methoxy-N-methyl)-4-(5-benzoylbenzimidazol-2-yl)-3,5-dimethylpyrrole-2-carboxamide taught by Urade, which was already known for its capability to treat inflammation and disease-associated muscle loss, could be applied to reduce the inflammatory effects of prostaglandin D2 associated with Sarcopenia, and that such action could reasonably be expected to reduce or prevent muscle loss associated with Sarcopenia.

Claim 9, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Urade et al (US 2005/0272767 A1) in view of Dalle et al (Front Physiol. 2017: 8(1045); 1-17) and Velica et al (Molecular and Cellular Endocrinology, 2010: 319(1–2); 71-78), and further in view of Urade et al (US 8,865,714 B2).
This 103 rejection is directed to compound “4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine”.
The teachings of Dalle and Velica have been documented in the preceding 103 rejection as applied to rejection of claims 9, 12, and 21-26. The teachings of Urade (US 8,865, 714 B2) have been documented in the preceding 103 rejection as applied to rejection of claims 9, 12, and 21-26.

Regarding 4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine recited in claims 9, 21, 23, and 25, Urade (US 2005/0272767 A1) teaches the administration of hematopoietic prostaglandin D2 synthase (H-PGDS) inhibitor HQL-79 [claims 2, 3], in a method for treatment of myolytic diseases (claim 1), including muscular dystrophy (claim 6), polymyositis, muscle strain, cardiomyopathy (myocardial infarction) and diabetic angiopathy (vascular smooth muscle disorder) (claim 9). 
As noted in the preceding 102 rejection, HQL-79 was identified in SciFinder (See SciFinder search) as 4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine (CAS # 162641-16-9).
Urade (US 2005/0272767 A1) also teaches that HQL-79 can reduce myolysis [0025], muscular necrosis [0027], and Duchenne’s muscular dystrophy [0029]. Urade (US 2005/0272767 A1) further teaches a pharmaceutical composition comprising the prostaglandin D2 inhibitor [0047] and an appropriate carrier, excipient, or solvent [0048]. 

Urade (US 2005/0272767 A1) does not explicitly teach the use of the prostaglandin D2 synthase inhibitor 4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine for the treatment of sarcopenia. 

Regarding claims 9, 21, 23, and 25, Dalle teaches that Sarcopenia is related to chronic low-grade inflammation (LGI) (see Abstract), resulting in progressive loss of skeletal muscle, and that LGI is at least partially involved in the onset and progression of age-related muscle loss (P. 2, Col. 2, Line 8). 
Dalle does not teach the use of prostaglandin D2 synthase inhibitors to treat inflammation that would result in loss of skeletal muscle. However, Urade (US 8,865, 714 B2) does teach the use of prostaglandin D2 inhibitors to treat inflammation.
Additionally, Velica teaches explicitly that prostaglandin D2 inhibits myogenesis in C2C12 skeletal muscle cells, (see Abstract).

Thus, regarding claims 9, 21, 23, and 25, it would have been prima facie obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention that the prostaglandin D synthase inhibitor 4-(diphenylmethoxy)-1-[3-(2H-tetrazol-5-yl)propyl]piperidine taught by Urade (US 2005/0272767 A1), could be applied to reduce the inflammatory effects of prostaglandin D2 associated with Sarcopenia, and that such action could reasonably be expected to reduce or prevent muscle loss associated with Sarcopenia.

Claim 9, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Urade et al (US 8,765,750 B2) in view of Dalle et al (Front Physiol. 2017: 8(1045); 1-17) and Velica et al (Molecular and Cellular Endocrinology, 2010: 319(1–2); 71-78).
This 103 rejection is directed to compound “4-((1-methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide”.
The teachings of Dalle and Velica have been documented in the preceding 103 rejection as applied to rejection of claims 9, 12, and 21-26. 

Regarding 4-((1-methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide recited in claims 9, 21, 23, and 25, Urade teaches compound 4-((1-methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide (Col. 33, Lines 8-10, Example 7) as an example of a compound for treating inflammatory disease due to hematopoietic prostaglandin D synthase inhibiting action, and that, it is suggested that PGD2 produced by a hematopoietic prostaglandin D synthase participates in diseases accompanied by tissue damage, such as muscular dystrophy, amyotrophic lateral sclerosis, multiple sclerosis, ulcerative colitis, rheumatoid arthritis (Col. 1, lines 62-66). Urade also teaches a pharmaceutical composition comprising the compound 4-((1-Methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide and a pharmaceutically acceptable carrier (claim 6), and a method for treating a disease associated with prostaglandin D2 or a metabolite thereof, comprising administering the compound (Col. 5, Line 21).

Urade does not explicitly teach the use of the prostaglandin D2 synthase inhibitor 4-((1-Methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide for the treatment of sarcopenia. 

Regarding claims 9, 21, 23, and 25, Dalle teaches that Sarcopenia is related to chronic low-grade inflammation (LGI) (see Abstract), resulting in progressive loss of skeletal muscle, and that LGI is at least partially involved in the onset and progression of age-related muscle loss (P. 2, Col. 2, Line 8). 
Dalle does not teach the use of prostaglandin D2 synthase inhibitors to treat inflammation that would result in loss of skeletal muscle. However, Urade does teach the use of prostaglandin D2 inhibitors to treat inflammation.
Additionally, Velica teaches explicitly that prostaglandin D2 inhibits myogenesis in C2C12 skeletal muscle cells, (see Abstract).

Thus, regarding claims 9, 21, 23, and 25, it would have been prima facie obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention that the prostaglandin D synthase inhibitor 4-((1-Methylpyrrol-2-yl)-carbonyl)-N-(1-(4-(2-(1,2,3-triazol-1-yl)-ethyl)-phenyl)-piperidin-4-yl)-1-piperazinecarboxamide taught by Urade, could be applied to reduce the inflammatory effects of prostaglandin D2 associated with Sarcopenia, and that such action could reasonably be expected to reduce or prevent muscle loss associated with Sarcopenia.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 1628                                                                                                                                                                                                        

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628